DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 16,24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because:
In claims 16,24 the claimed subjected matter is not statutory because the memory does not include computer programing instructions executed by the processor.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7,9-14,16-22,24-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. ( Us Pat.10,440,771) .
In claims 1,9,16,24 Chen et al. discloses a method of wireless communication performed by a user equipment (UE), comprising:
receiving, from a base station, a plurality of downlink shared channel transmissions ( see fig.5; step 520; col.17; lines 25-30; UE 115C receives DL data from a Base station 105C); and transmitting, to the base station, a sequence indicating that a hybrid automatic repeat request (HARQ)-acknowledgement (ACK) feedback associated with the plurality of downlink shared channel transmissions includes only ACK bits for the plurality of
downlink shared channel transmissions (see fig.5; step 530; col.17; lines 25-32; the UE 115c decodes the DL data, includes only an ACK in its HARQ feedback for transmitting to the base station 105c. The UE 115c excludes the NAK as shown in fig.15; step 1520; col.29; lines 60-67).
In claims 2,10,17,25 Chen et al. discloses the sequence represents one bit (the ACK is well-known in the art to represent one bit which may be a 1-value bit). 
In claims 3,18 Chen et al. discloses the plurality of downlink shared channel
transmissions are associated with ultra-reliable low latency communications ( see fig.2; col.13; lines 40-55; the UE 115a receives transport blocks containing low-latency data transmitted on Ultra low latency PDSCH  shown in col.14; lines 50-60).
In claims 4,11,19,26 Chen et al. discloses transmitting the sequence includes transmitting the sequence using an uplink control channel resource via an uplink control channel ( see fig.3; col.14; lines 50-col.15; line 8; the UE 115transmits HARQ feedback on via uplink 325a (PUCCH channel) and received at base station 105 via symbol 310a ( PUCCH resource).
In claims 5,12,20 and 27 Chen et al. discloses the uplink control channel resource is not configured to carry additional uplink control information bits ( see col.17; lines 25-30; the Ue transmits only ACK in its HARQ feedback when the NAK reporting is excluded).
In claims 6,7,13,14,21,22,28,29 Chen et al. discloses the uplink control channel resource is not configured to carry a channel state information report, a scheduling request ( see fig.15; the Ue either turnoff HARQ feedback ( not configured to carry additional UCI bits); exclude NAK reporting ( step 1520) or exclude ACK reporting ( step 1525) ( it is seen that no CSI or scheduling request is configured  to transmit in PUCCH resource).
Allowable Subject Matter
Claims 8,15,23,30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
In claims 8,15,23,30 the prior art fails to disclose a symbol length associated with the uplink control channel resource carrying the sequence is less than a symbol length associated with an uplink control channel resource carrying a plurality of ACK bits.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhang et al. (US Pub.2022/0150029; On-Demand Negative Acknowledgement Resource Request);
Wei et al. (US Pub.2022/0263608; Methods and Apparatus for handling Hybrid Automatic Repeat Request Feedback Transmissions).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH N NGUYEN whose telephone number is (571)272-3092. The examiner can normally be reached M-F 7am-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un C Cho can be reached on 571 272 7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANH N NGUYEN/            Primary Examiner, Art Unit 2413